DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 5,658,987) in view of Mine et al (JP 2005-8804, please see machine translation for mapping).
Regarding claims 1-5, Nakamura teaches a pneumatic tire (col. 5, lines 20-25) comprising a tread at least partially comprising a tread rubber composition (col. 5, lines 20-25), the tread rubber comprising a styrene butadiene rubber (Examples) and having a brittleness temperature of -35 C or lower (col. 5, lines 10-15).
Nakamura teaches that the tire requires wet-skid resistance (Abstract), however fails to teach the tan δ peak temperature of -10 C or higher.
Mine teaches a styrene-butadiene rubber for use in a tire tread (Abstract) which has a tan δ peak temperature of -5 C or higher (Abstract).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have the rubber of Nakamura have the tan δ peak temperature as taught by Mine.  One would have been motivated to do so in order to receive the expected benefit of optimizing the wet grip properties of the tire tread (Mine, [0015]).
Regarding claim 6, Nakamura teaches that the styrene-butadiene rubber is present in the amount from 20 to 90% by mass (Examples, Table 4).
Regarding claim 7, Nakamura teaches that the comprising further comprises natural rubber (isoprene-based rubber) or a butadiene rubber (col. 4, lines 1-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764